Case 2:19-cv-11044-DML-DRG ECF No. 91 filed 06/04/20                 PageID.4174      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 RICHARD FRANCIS, WESLEY WON,
 DENNIS SPEERLY, JOSEPH SIERCHIO,
 MICHAEL PLAFKER, HOWARD YOUNG,
 DARRIN DEGRAND, JAY HULL,                                  Case Number 19-11044
 MICHAEL BANKS, GUY CLARK,                                  Honorable David M. Lawson
 MICHAEL SYLVESTER, PHIL HOUK,
 MARIA BARALLARDOS, CHI KIM HO,
 PHILIP WHICKER, TAURUS KING,
 CHARLES AIKEN, CARY SHERROW,
 WILLIAM GROSSMAN, CARL JOHNSEN,
 JEFFREY RICE, JASON KEVIN SINCLAIR,
 NICOLLETE COVEY, KIMBERLY COULSON,
 TROY COULSON, ANDRE MCQUADE,
 DONALD DYKSHORN, TIMOTHY GRAFRATH,
 TAIT THOMAS, JAMES PAUL BROWNE,
 WILLIAM FREDO, DONALD SICURA,
 JON ELLARD, CHRISTOPHER KRULL,
 RICHARD NOONAN, ARIF SHAKOOR,
 RICHARD TERRY SHOPE, RHIANNA MEYERS,
 RANDALL JACOBS, MICHAEL PONDER,
 PHILIP WEEKS, KARINA FREDO,
 MARC MAZZA, JIMMY FLOWERS,
 NEIL AMBROSIO, STEVEN BRACK,
 KEVIN WESLEY, CHARLES LARSEN,
 CLYDE CHENG, and BRIAN LLOYD,

               Plaintiffs,
 v.

 GENERAL MOTORS, LLC,

               Defendant.
                                             /

                  ORDER GRANTING IN PART PLAINTIFFS’ MOTION
                      TO SCHEDULE STATUS CONFERENCE

        This matter is before the Court on the plaintiffs’ motion in which they ask the Court to

 convene a status conference to discuss the scheduling of discovery in these consolidated matters.
Case 2:19-cv-11044-DML-DRG ECF No. 91 filed 06/04/20               PageID.4175      Page 2 of 2



 The Court has considered the motion and the defendant’s opposition and finds that the request

 should be granted in part.

        Accordingly, it is ORDERED that the plaintiffs’ motion for a status conference (ECF No.

 89) is GRANTED IN PART, and the Court advises the parties that it promptly will convene a

 case management and scheduling conference after the disposition of the defendant’s pending

 motion to dismiss. The motion is DENIED in all other respects.

                                                          s/David M. Lawson
                                                          DAVID M. LAWSON
                                                          United States District Judge

 Dated: June 4, 2020




                                             -2-
